Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Interpace Diagnostics Group, Inc. Parsippany, New Jersey We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-8 of our report dated March 29, 2016, relating to the consolidated financial statements and financial statement schedule of Interpace Diagnostics Group, Inc. (formerly known as PDI, Inc.) appearing in the Company’s Annual Report on Form 10-K for the years ended December 31, 2015 and 2014. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/BDO USA, LLP Woodbridge, New Jersey October 26, 2016
